Case 14-28101        Doc 61     Filed 01/16/19     Entered 01/16/19 14:50:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-28101
         Jennifer M Armour

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2014.

         2) The plan was confirmed on 01/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/23/2015, 12/09/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/10/2015, 09/30/2016, 08/28/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,810.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-28101        Doc 61       Filed 01/16/19    Entered 01/16/19 14:50:37                 Desc         Page 2
                                                   of 4



 Receipts:

         Total paid by or on behalf of the debtor              $19,698.40
         Less amount refunded to debtor                           $499.45

 NET RECEIPTS:                                                                                    $19,198.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $949.28
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,949.28

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ATLAS ACQUISITIONS LLC           Unsecured         218.00        218.64           218.64          31.90       0.00
 ATLAS ACQUISITIONS LLC           Unsecured         336.00        336.10           336.10          52.29       0.00
 ATLAS ACQUISITIONS LLC           Unsecured            NA         206.70           206.70          32.15       0.00
 ATLAS ACQUISITIONS LLC           Unsecured           0.00      2,221.85         2,221.85        431.44        0.00
 CAVALRY SPV I LLC                Unsecured         816.00        272.17           272.17          52.85       0.00
 ILLINOIS TOLLWAY                 Unsecured            NA       6,726.70         6,726.70           0.00       0.00
 NCEP LLC                         Unsecured      7,389.00     10,774.45        10,774.45       2,092.22        0.00
 PERITUS PORTFOLIO SERVICES II    Secured        9,049.00       9,049.00         9,049.00      9,049.00     867.39
 PREMIER BANKCARD/CHARTER         Unsecured         425.00        425.00           425.00          74.32       0.00
 ILLINOIS COLLECTION SE           Unsecured         613.00           NA               NA            0.00       0.00
 MELANIE FITNESS CENTER/REGIONA Unsecured           400.00           NA               NA            0.00       0.00
 WOW INTERNET CABLE/CREDIT MAN Unsecured         2,058.00            NA               NA            0.00       0.00
 SOUTH SUBURBAN COLLEGE/ATG C Unsecured             730.00           NA               NA            0.00       0.00
 WILLIE HOLLAND                   Unsecured      5,670.00            NA               NA            0.00       0.00
 FIRST BANK OF DELAWARE/MIDLAN Unsecured            720.00           NA               NA            0.00       0.00
 AT7T/ENHANCED RECOVERY CO        Unsecured         150.00           NA               NA            0.00       0.00
 AT&T/ENHANCED RECOVERY CO        Unsecured         565.00           NA               NA            0.00       0.00
 CITY OF CALUMET CITY OFFICE OF T Unsecured      1,500.00            NA               NA            0.00       0.00
 COMCAST CABLE COMMUNICATION Unsecured              384.00           NA               NA            0.00       0.00
 COMCAST CHICAGO SECONDS 4000/ Unsecured            329.00           NA               NA            0.00       0.00
 COMED RESIDENTIAL/CBE GROUP      Unsecured         309.00           NA               NA            0.00       0.00
 EXPRESS/WORLD FINANCIAL NETW/ Unsecured            419.00           NA               NA            0.00       0.00
 SPRINT/ENHANCED RECOVERY CO Unsecured           1,106.00            NA               NA            0.00       0.00
 VERIZON WIRELESS                 Unsecured      1,211.00            NA               NA            0.00       0.00
 VERIZON WIRELESS/PINNACLE CRED Unsecured           253.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION       Unsecured      6,000.00       6,063.18         6,063.18      1,177.37        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-28101         Doc 61    Filed 01/16/19    Entered 01/16/19 14:50:37                 Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
 VERIZON                        Unsecured          57.00           56.03         56.03           0.00         0.00
 VERIZON                        Unsecured      2,040.00         2,001.95      2,001.95        388.74          0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $9,049.00          $9,049.00                 $867.39
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                            $9,049.00          $9,049.00                 $867.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00                 $0.00
        Domestic Support Ongoing                               $0.00                $0.00                 $0.00
        All Other Priority                                     $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $29,302.77             $4,333.28                   $0.00


 Disbursements:

            Expenses of Administration                         $4,949.28
            Disbursements to Creditors                        $14,249.67

 TOTAL DISBURSEMENTS :                                                                         $19,198.95




UST Form 101-13-FR-S (9/1/2009)
Case 14-28101        Doc 61      Filed 01/16/19     Entered 01/16/19 14:50:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
